             Case 4:21-cv-00078-BRW Document 5 Filed 03/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


ERIC CRUZ                                                                      PLAINTIFF


v.                              Case No: 4:21-cv-00078 BRW


PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                                  DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 8th day of March, 2021.


                                                  Billy Roy Wilson_________________
                                                  UNITED STATES DISTRICT JUDGE
